Citation Nr: 1534142	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to nonservice-connected VA pension benefits.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a psychiatric disability, to include depression.

6.  Entitlement to service connection for residuals of a head injury.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a respiratory disability.

9.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	John Walus, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from December 31, 1973 to May 4, 1974, with additional service in the U.S. Army Reserve from January 16, 1976 to May 18, 1979, with 106 days lost due to absence without leave.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, and a September 2013 rating decision by the VA Regional Office (RO) in Detroit, Michigan.

The Appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the Detroit RO in September 2011.  A transcript of that hearing is associated with the claims file.

In March 2014, the Board issued a decision which denied the Appellant's claims for entitlement to nonservice-connected VA pension benefits and special monthly pension based on the need for regular aid and attendance.  The Appellant appealed the Board's decision, and in May 2015, the Court of Appeals for Veterans Claims (Court) issued an Order granting Joint Motion for Remand (JMR) to vacate the Board's March 2014 decision and remand the issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the JMR, the RO should contact the U.S. Department of the Army to verify the Appellant's service.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014); see also 38 C.F.R. § 3.203 (2014).  

Additionally, the claims for entitlement to service connection for a back disability, a left knee disability, a psychiatric disability, residuals of a head injury, bilateral hearing loss, a respiratory disability, and a right knee disability are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Appellant's claims of entitlement to service connection for back disability, a left knee disability, a psychiatric disability, residuals of a head injury, bilateral hearing loss, a respiratory disability, and a right knee disability were denied by the RO in a September 9, 2013 rating decision, notice of which was issued to the Veteran on September 11, 2013.  On September 10, 2014, the RO received a notice of disagreement to the denial of his claims for service connection.  As the RO has not yet issued a statement of the case with regard to his September 2014 notice of disagreement, the RO must provide a statement of the case on those issues.


Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Department of the Army to verify the dates and type of service (i.e. active duty, ACDUTRA or INACDUTRA) for each period of the Appellant's military service.  Document all actions taken, and all information received.

2.  Issue a statement of the case and notification of the Appellant's appellate rights for the issues of entitlement to service connection for a back disability, a left knee disability, a psychiatric disability, residuals of a head injury, bilateral hearing loss, a respiratory disability, and a right knee disability denied in a September 2013 rating decision to which a notice of disagreement was received in September 2014.  38 C.F.R. § 19.2 (2014).  The Appellant and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Appellant perfects an appeal, the same should be returned to the Board for appellate review.

3.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Appellant's claims on appeal.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Appellant and his representative.  After the Appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




